Case 1:03-cr-01382-NGG Document 1219 Filed 05/18/20 Page 1 of 7 PageID #: 9782
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
NS:JRS                                             271 Cadman Plaza East
F.#2020V00754                                      Brooklyn, New York 11201



                                                   May 18, 2020

By ECF

The Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Anthony Urso
                       Docket No. 03-CR-1382 (NGG)

Dear Judge Garaufis:

              The government respectfully submits this letter in response to the defendant’s
pro se motion for a modification of sentence, filed on April 28, 2020. ECF Dkt. No. 1217
(the “Motion” or “Mot.”). For the reasons stated below, the Motion should be denied.

I.     Background

              A.       The Offense of Conviction

               On February 11, 2005, the defendant pleaded guilty to one count of
racketeering conspiracy, in violation of Title 18, United States Code, Section 1962(d) and
1963(a), relating to his high-ranking position in the Bonanno organized crime family of La
Cosa Nostra (the “Bonanno Family”). See ECF No. 345. Specifically, from January 2003 to
January 2004, the defendant was the acting boss and acting consigliere of the Bonanno
Family. See Presentence Investigation Report (“PSR”) ¶ 21. The defendant’s racketeering
conspiracy conviction included his guilty plea to Racketeering Act 12 (loan sharking
conspiracy), Racketeering Act 22 (illegal gambling business), Racketeering Act 25
(conspiracy to commit murder and murder), and Racketeering Act 44 (Hobbs Act extortion).
Id. ¶¶ 2-6.

               At the time of his arrest, the defendant had been involved in organized crime
for over 30 years as an employee and high-ranking member of the Bonanno Family. During
that period, the defendant served at various times as the acting boss and the acting
consigliere, and at other times as a captain, soldier, and associate. PSR ¶ 9. While serving in
Case 1:03-cr-01382-NGG Document 1219 Filed 05/18/20 Page 2 of 7 PageID #: 9783



those roles, the defendant committed himself to accomplishing the Bonanno Family
objectives by engaging in extortion, illegal gambling, and murder, among other criminal
activities of a particularly violent and destructive nature. He also served as a conduit
between the boss and other members of the Bonanno Family during the boss’s incarceration,
which assured that the Bonanno Family could continue to engage in criminal behavior to
serve its financial interests even after its members were arrested, charged, and incarcerated
for their crimes. Id.

               As to Racketeering Act 25, the defendant and others conspired to murder
Anthony Tomasulo because he was not paying proceeds from joker-poker machines over to
the Bonanno Family and resisted efforts by the Bonanno Family to take the machines. Id.
¶ 32. The defendant met with Tomasulo and brought him to a social club where another
conspirator was lying in wait. Id. ¶ 33. Once the defendant and Tomasulo arrived, the
conspirator emerged from the restroom and shot Tomasulo dead. Id. The defendant and
others then placed Tomasulo’s corpse into a body bag and put the body bag into Tomasulo’s
truck, which was driven away and abandoned. Id. ¶ 34.

                Although the United States Sentencing Guidelines (“U.S.S.G.”) range of
imprisonment for the defendant’s conduct was 296 to 365 months (id. ¶ 134), the parties
agreed to recommend a sentence of 240 months’ imprisonment pursuant to a Rule
11(c)(1)(B) plea agreement (id. ¶ 8). The plea agreement also included an appellate and
collateral attack waiver by which the defendant waived his right to appeal his conviction and
sentence as long as the Court imposed a sentence of imprisonment of 405 months or below.
See Plea Agm’t ¶ 4 (“The defendant agrees not to file an appeal or otherwise challenge the
conviction or sentence in the event that the Court imposes a term of imprisonment of 405
months or below.”).

              At sentencing, the Court accepted the parties’ recommendation and sentenced
the defendant to 240 months’ imprisonment. See ECF Dkt. No. 545.

              B.     The Prior Motion for Compassionate Release

             On January 31, 2019, the defendant requested that the Bureau of Prisons
(“BOP”) recommend that he be granted compassionate release. See ECF Dkt. No. 1202 at 8.
When the BOP did not respond within 30 days, the defendant filed a motion with the Court
for compassionate release. See ECF Dkt. No. 1189.

               The Court denied that motion. See ECF Dkt. No. 1216 (the “Order”). As
relevant here, the Court held that it was “unable to conclude that Petitioner no longer
presents a danger to the safety of any other person or to the community.” Order 5. The
Court noted that the defendant “was involved in organized crime for over thirty years as an
employee and high-ranking member of the Bonanno Family of La Cosa Nostra,” during
which time he “engaged in extortion, illegal gambling, and murder.” Id. The Court further
noted that the defendant had not alleged that he suffered from any terminal illnesses. See id.
Thus, “[g]iven the nature of his crime and his relatively advanced age at the time of



                                              2
Case 1:03-cr-01382-NGG Document 1219 Filed 05/18/20 Page 3 of 7 PageID #: 9784



conviction — after decades of ongoing criminal activity — Petitioner’s age does not weigh
as strongly in favor of compassionate release as it might in other cases.” Id.

              C.      The Current Motion

              On April 28, 2020, the defendant filed the instant motion. On May 1, 2020,
the Court ordered the government to respond by May 18, 2020.

II.    Argument

              The motion, which is styled as a “Motion for Modification of Sentence
Pursuant to 18 U.S.C. § 3582(c)(2)” contains numerous claimed grounds for the reduction of
the defendant’s sentence. None have merit.

              A.      18 U.S.C. § 3582(c)(2)

              As an initial matter, the defendant is not eligible for relief pursuant to
§ 3582(c)(2), which allows for sentence reductions based on retroactive amendments to the
Guidelines. See Dillon v. United States, 560 U.S. 817, 821 (2010) (“When the Commission
makes a Guidelines amendment retroactive, 18 U.S.C. § 3582(c)(2) authorizes a district court
to reduce an otherwise final sentence that is based on the amended provision.”). The
defendant does not identify any amended Guidelines that would affect his sentence. In fact,
the defendant’s Guidelines range was primarily determined by U.S.S.G. § 2A1.1 (murder)
(PSR ¶¶ 60-96), which has the same base offense level now (43) as it did when the defendant
was sentenced (cf. PSR ¶ 73). Accordingly, to the extent the defendant seeks a reduction of
his sentence pursuant to § 3582(c)(2), the Motion should be denied.

              B.      The First Step Act

                 Liberally interpreting the defendant’s motion, the defendant also claims that he
is entitled to relief under § 404 of the First Step Act. See Mot. 8-9 (citing United States v.
Maupin, No. 19-6817 (4th Cir. Sept. 9, 2019), and United States v. Walker, No. 95-CR-101
(NAM) (N.D.N.Y. Oct. 25, 2019), both of which concern § 404 of the First Step Act); see
id.at 16-17 (requesting resentencing pursuant to the First Step Act). That provision of the
First Step Act permits courts to reduce a defendant’s sentence where a defendant was
sentenced under the statutory penalty scheme for cocaine base (i.e., crack) offenses that
existed prior to the Fair Sentencing Act of 2010. See generally United States v. Holloway, --
- F.3d ---, No. 19-1035-CR, 2020 WL 1966840, at *2 (2d Cir. Apr. 24, 2020) (discussing
First Step Act § 404); see also United States v. Pressley, No. 03-CR-297 (NGG), 2020 WL
979867, at *2 (E.D.N.Y. Feb. 28, 2020) (same).

               Because the defendant was not sentenced based on (or convicted of) any crack
offenses, § 404 of the First Step Act is inapplicable here. The Motion should therefore be
denied to the extent the defendant seek relief pursuant to that provision.




                                               3
Case 1:03-cr-01382-NGG Document 1219 Filed 05/18/20 Page 4 of 7 PageID #: 9785



              C.      Davis Issues

               The defendant appears to argue that racketeering conspiracy is not a crime of
violence under United States v. Davis, 139 S. Ct. 2319 (2019), which declared
unconstitutional the “residual clause” portion of the definition of “crime of violence” in
18 U.S.C. § 924(c)(3). See Mot. 9-10. But even assuming that is true, the only effect of that
argument would be to invalidate any convictions under 18 U.S.C. § 924(c) that were
premised on racketeering conspiracy. Here, the defendant was not convicted of any § 924(c)
violations. Whether racketeering conspiracy is a crime of violence therefore has no
relevance to this case.

               Moreover, any Davis challenge would be barred by the waiver of collateral
attacks in the defendant’s plea agreement, as set forth above. See Collier v. United States,
No. 10-CR-820 (NGG), 2019 WL 296767, at *5 (E.D.N.Y. Jan. 23, 2019) (“The Second
Circuit has clearly announced that collateral attack waivers in this context remain
enforceable, and that a change in the law does not supply a basis for failing to enforce a plea
agreement’s collateral attack waiver.”). The defendant’s Davis arguments should therefore
be rejected.

              D.      Compassionate Release

               The defendant also attempts to again move for compassionate release,
claiming that he “now faces inadequate care” because of the ongoing COVID-19 pandemic.
Mot. 12-13. This portion of the Motion should be denied both because the defendant has
failed to exhaust his administrative remedies and because it is meritless.

               Pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant moving for compassionate
release must either “fully exhaust[] all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant’s behalf” or wait until “the lapse of 30 days
from the receipt of such a request by the warden.” Consequently, a court may not grant a
defendant’s compassionate release motion absent exhaustion of the administrative remedies,
as numerous courts, including the only Court of Appeals to have addressed the issue, have
held. See, e.g., United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,
2020) (holding that “any remand” to the district court to consider a compassionate release
motion “would be futile” in light of the defendant’s failure to exhaust, which “presents a
glaring roadblock foreclosing compassionate release”); United States v. Napout, No. 15-CR-
252 (PKC), ECF No. 1365 (E.D.N.Y. Apr. 14, 2020) (“exhaustion of administrative
remedies, as set forth in Section 3582(c)(1)(A), is at least a statutory requirement and [the
defendant’s] failure to satisfy this requirement deprived the Court of the authority to grant
him a sentencing reduction under 3582(c)(1)(A).”); United States v. Flores, No. 15-CR-152
(RRM), ECF No. 47 (E.D.N.Y. Apr. 12, 2020) (finding that the Court could not consider the
motion of a defendant that failed to satisfy the exhaustion requirements of 18 U.S.C.
§ 3582(c)(1)(A)).

              Here, although the defendant requested that the BOP make a compassionate
release motion on his behalf in January 2019, the Court denied the motion resulting from that


                                               4
Case 1:03-cr-01382-NGG Document 1219 Filed 05/18/20 Page 5 of 7 PageID #: 9786



request. See Order. Since then, the defendant has not filed a new request with the BOP
raising the new grounds he advances here. Accordingly, the defendant has failed to exhaust
his administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A) and is therefore
ineligible for compassionate release.

               Further, even if the Court could consider the defendant’s motion for
compassionate release on the merits, the defendant has offered nothing to alter the Court’s
prior conclusion that he is too dangerous to be released. See Order 5. The only new factor
identified by the defendant is the existence of COVID-19. Yet the defendant overlooks that,
as of May 18, 2020, there has not been a single confirmed case of COVID-19 at the
institution where he is imprisoned, FCI Allenwood Low. BOP Resources Page,
https://www.bop.gov/coronavirus; see United States v. Shkreli, No. 15-CR-637 (KAM), ECF
Dkt. No. 734 at 5-6 (E.D.N.Y. May 16, 2020) (“[D]efendant has not demonstrated
‘extraordinary and compelling’ factors that would mandate his release [because] FCI
Allenwood Low has zero reported cases of COVID-19 . . . .”); United States v. Messina, No.
11-CR-31 (KAM) (E.D.N.Y. May 11, 2020) (“[A]s of May 8, 2020, no inmates have tested
positive for COVID-19 at FCI Allenwood Low, so the risk of infection at [the] facility is
minimal.”). Under those circumstances, courts have recognized that the risks of COVID-19
infection would be heightened, not reduced, by the defendant’s release. See Messina, No.
11-CR-31 (KAM) (E.D.N.Y. May 11, 2020). And even if there were a real risk that the
defendant could become infected with COVID-19, that risk would not in any way reduce the
defendant’s dangerousness, which the Court has already held bars him from compassionate
release.

              The defendant’s request for compassionate release should therefore be denied.

              E.     The Defendant’s Sentencing Challenges

              The defendant further raises several challenges to his sentence and to his
counsel’s performance in arguing at the defendant’s sentencing. Mot. 13-15. Liberally
construing the Motion to raise a claim under 28 U.S.C. § 2255, this claim fails as well.

              First, the defendant’s claims are barred by the collateral attack waiver in his
plea agreement. See Ukpabi v. United States, No. 14-CR-00373 (NGG), 2019 WL 2568758,
at *2 (E.D.N.Y. June 20, 2019) (holding claim of ineffective assistance of counsel at
sentencing was barred by plea agreement).

               Second, the defendant’s claims are time barred, as any § 2255 petition must
generally be filed within one year of a conviction becoming final, which in this case,
occurred over 10 years ago. See § 2255(f)(1). Although there are certain statutory
circumstances to restart the clock — such as the discovery of new evidence that was not
previously available — the defendant does not allege that any of those circumstances apply
here. See Locurto v. United States, No. 10-CV-4589 (NGG), 2018 WL 1157793, at *6
(E.D.N.Y. Mar. 2, 2018) (“Section 2255 petitions are subject to a one-year statute of
limitations that runs, most generously to Petitioner, from the date on which the facts



                                              5
Case 1:03-cr-01382-NGG Document 1219 Filed 05/18/20 Page 6 of 7 PageID #: 9787



supporting the claim or claims presented could have been discovered through the exercise of
due diligence.”).

               Third, a defendant challenging a sentence pursuant to § 2255 must identify “a
defect in sentencing which raises constitutional issues, a lack of jurisdiction in the sentencing
court, or an error of law or fact that constitutes a fundamental defect which inherently results
in a complete miscarriage of justice.” Baquero v. United States, No. 16-CV-3070 (NGG),
2020 WL 42809, at *1 (E.D.N.Y. Jan. 3, 2020). The defendant’s sole argument, that a
sentence of 20 years for his conduct — which includes murder — was substantively
unreasonable and did not adequately account for alleged sentencing disparities, does not rise
to that level.

               Moreover, defense counsel successfully negotiated for a Rule 11(c)(1)(B) plea
agreement that recommended a sentence of 240 months’ imprisonment — 52 months below
the bottom of the applicable Guidelines range. See Plea Agm’t ¶ 2. Under the agreement,
the defendant was precluded from arguing for any downward departure below that
recommended sentence. Id. Given the below Guidelines sentence and the plea agreement
provisions, counsel was far from ineffective and the defendant was not prejudiced by
counsel’s failure to argue for a sentence below 240 months.

              The defendant’s challenge to his sentence should thus be rejected.

III.   Conclusion

              For the reasons set forth herein, the Motion should be denied in its entirety.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:       /s/ Jonathan Siegel
                                                    Jonathan Siegel
                                                    Assistant U.S. Attorney
                                                    (718) 254-6293

cc:    Clerk of the Court (NGG)
       Anthony Urso (via U.S. Mail)




                                               6
Case 1:03-cr-01382-NGG Document 1219 Filed 05/18/20 Page 7 of 7 PageID #: 9788



                              CERTIFICATE OF SERVICE

              AUSA Jonathan Siegel, hereby declares and states as follows:

             That on May 18, 2020, I caused to be served by the Office of the United States
Attorney, Brooklyn, New York, the following:

                    Government Letter, dated May 18, 2020, in Opposition
                     to the Defendant’s Motion.

by U.S. Mail to the person at the place and address as follows:

              Anthony Urso
              04109-748
              Allenwood Low
              Unit SA
              Federal Correctional Institution
              Inmate Mail/Parcels
              P.O. Box 1000
              White Deer, PA 17887

              The undersigned affirms under penalty of perjury that the foregoing is true and
correct.

Dated: Brooklyn, New York
       May 18, 2020



                                                     /s/ Jonathan Siegel
                                                     AUSA Jonathan Siegel




                                                 7
